BRYAN SCHRODER
United States Attorney

RYAN TANSEY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99701
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: ryan.tansey@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                   Case No. 4:19-cr-00009-RRB

                      Plaintiff

        v.

 CHRISTOPHER LEE GORDON,

                      Defendant.

             UNOPPOSED MOTION FOR TELEPHONIC TESTIMONY

       COMES NOW the United States of America, by and through undersigned counsel,

and respectfully files this Unopposed Motion for the Telephonic Testimony of George M,

Durner, U.S.G.S, at the Sentencing Hearing in the above-entitled case. The Sentencing

Hearing is scheduled for Friday, February 28, 2020, at 11:00 a.m., in Fairbanks, Alaska.

//

//

//



         Case 4:19-cr-00009-RRB Document 35 Filed 02/26/20 Page 1 of 2
       RESPECTFULLY SUBMITTED February 26, 2020, in Fairbanks, Alaska.

                                                BRYAN SCHRODER
                                                United States Attorney

                                                s/ Ryan Tansey
                                                RYAN TANSEY
                                                Assistant U.S. Attorney
                                                United States of America

CERTIFICATE OF SERVICE

I hereby certify that on February 26, 2020,
a true and correct copy of the foregoing
was served electronically on:

Brian Stibitz

s/ Ryan Tansey
Office of the U.S. Attorney




U.S. v. Gordon
4:19-cr-00009-RRB                         Page 2 of 2
         Case 4:19-cr-00009-RRB Document 35 Filed 02/26/20 Page 2 of 2
